[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
A practice as that term is generally understood in its commonly understood meaning means "a general course of conduct". See: Mead v. Burns, 199 Conn. 665, 666. A practice is a habitual or customary action or way of doing something. NewCollege Edition, The American Heritage Dictionary of The EnglishLanguage (1982).
The Connecticut Unfair Trade Practices Act, Gen. Stat. § 42-1102 et seq. prohibits unfair trade practices, not one time acts. The plaintiff's fifth count alleges a violation of the Connecticut Unfair Trade Practices Act by virtue of defendant's defective erection of a house with an unsound septic system and failure to honor its contract to correct the installation. The defendant has moved to strike the fifth count on the basis it alleges but one act and does not set out a general course of conduct.
Motion granted.
FLYNN, J.
ORDER
If the plaintiff contemplates filing discovery to determine existence of any such general practice, such as that suggested in Mead, the court orders that the plaintiff file with the Clerk a notice of interrogatories or deposition within 20 days of this decision and upon such a filing, the date for pleading over of the third count of the plaintiff's complaint is extended, without further order of the court, for a period of 60 days from the date of this decision.
If no such Notice is filed with the Clerk, the normal time period for pleading over which the rules provide shall apply.
FLYNN, J.